Attea-Ludwick v Thomas (2020 NY Slip Op 07738)





Attea-Ludwick v Thomas


2020 NY Slip Op 07738


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


246 CA 19-01456

[*1]BARBARA ATTEA-LUDWICK, PLAINTIFF-RESPONDENT,
vMATTHEW R. THOMAS, ET AL., DEFENDANTS, AND PATRICIA A. THOMAS, DEFENDANT-APPELLANT. 


HAGELIN SPENCER LLC, BUFFALO (SEAN M. SPENCER OF COUNSEL), FOR DEFENDANT-APPELLANT.
HOGANWILLIG, PLLC, AMHERST (RYAN C. JOHNSEN OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 
 

	Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered April 2, 2019. The order, among other things, denied the cross motion of defendant Patricia A. Thomas for summary judgment and sanctions. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 26, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: December 23, 2020
Mark W. Bennett
Clerk of the Court